EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Berschadsky on 5/10/22.

The application has been amended as follows: 

Please amend claim 1 as follows:
1. (Currently Amended) A lid for outfitting a container, the lid comprising:
a cover Shell defining a first cavity;
wherein the cover shell includes a plateau shoulder and a downstanding
lip; and
wherein when the lid is in a closed position, the plateau shoulder and the
downstanding lip form a cavity for receiving and surrounding a portion of a dish therein;
a first lid rim defining an opening;
a hinge member constructed to pivotally interconnect the first lid rim with the
cover shell; and
the cover shell releasably lockable to the first lid rim.


Amend to: 
1. (Currently Amended) A lid for outfitting a container, the lid comprising:
a cover Shell defining a first cavity;
wherein the cover shell includes a plateau shoulder and a downstanding
lip; and
wherein when the lid is in a closed position, the plateau shoulder and the
downstanding lip form a cavity for receiving 
and surrounding an outer edge of a flange of the dish

a first lid rim defining an opening;
a hinge member constructed to pivotally interconnect the first lid rim with the
cover shell; and
the cover shell releasably lockable to the first lid rim.



Claims 15-20,  Please cancel claims 15-20.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736